Opinion by
Mb. Justice Potteb,
The appellant here complains of the action of the court below in discharging a ride for judgment for want of a sufficient affidavit of defense. In the plaintiff’s statement of claim he sets forth that one Jules Gigon was the guardian of his estate, and that as such he received a check upon the Marine Trust Company of Atlantic City, N. J. The said Jules Gigon indorsed the said check, and turned it over to the Hood Leather Company. The latter deposited the check for collection in the defendant bank, and received credit for the proceeds. The theory of the plaintiff seems to be that because a check came to the bank in the regular course of business, which was payable to a certain person as guardian, the bank was not at liberty to accept the check from anyone else, although regularly indorsed by the payee. This theory is far fetched, and is without any reasonable basis. The bank was under no duty to supervise the acts of Gigon as guardian, nor was there anything in the transaction to be criticised in so far as the bank was concerned. It was something entirely consistent with the ordinary and proper conduct of business. Gigon may have used the Hood Leather Company as a means of collecting the check. It was at most merely the equivalent of his going to the bank and obtaining the cash, and paying that over to the leather company. Whatever reason Gigon may have had for transacting the business in the precise manner in which he did it, was his own. The bank was not dealing with him in the matter but was concerned only with its own customer, the Hood Leather Company, which came to it with a check drawn upon a bank in another city and state, regularly indorsed, which it was requested to collect. There was nothing in the occurrence to arouse suspicion, or call for comment *511or question, upon the part of the defendant bank. If there was any misuse of the funds by the guardian, it was, so far as this record goes, something of which the defendant bank had no knowledge, and with which it had nothing to do.
The rule for judgment was most properly discharged, and the order of the court below is affirmed.